Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The amendment to the specification received on January 14, 2022 is acceptable.  The specification objections are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the rotary piston engine comprises a single stage rotary piston engine”, which is indefinite, since the rotary piston engine lacks antecedent basis.  In addition, “engine” was replaced in the specification and claims to “compressor/pump/blower”, which is a more representation of the machine that is disclosed.  The Examiner recommends to change the limitation and is construing based on this interpretation that “the rotary piston engine” is “the rotary piston compressor/pump/blower” and “a single stage rotary piston engine” is “a single stage rotary piston compressor/pump/blower”.
Claim 11 recites “the rotary piston engine”, which lacks antecedent basis.  The “rotary piston engine” is recommended to change to “the rotary piston compressor/pump/blower” for proper antecedent basis, and will be construed by the Examiner as such. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GARCZORZ (U.S. Patent 6,439,865 B1).
Regarding claim 1, GARCZORZ discloses:  a rotary piston compressor/pump/blower (see Abstract), comprising: 
a housing (10, 12, 14, 16) defining a working chamber (18) ((18) is located in housing section (14), see Figures 1 and 2); 
an intake connection (the socket (42) forms the suction port and connects with recess (50) to provide fluid to the working chamber) in fluid communication with the working chamber for furnishing fluid to the working chamber (see Figures 1, 3, and 4a-4h, Column 2, lines 58-67); 
a pressure connection (the pressure connection is (44) that connects with recess (52) in the housing (16)) in fluid communication with the working chamber for guiding the fluid out of the working chamber (see Figures 1, 3, and 4a-4h, Column 2, lines 58-67); 
a rotor assembly including 
a first rotor (32) rotatably arranged in a first working sub-chamber of the working chamber (see Figures 2 and 4a-4h, Column 2, lines 41-57), and 
a second rotor (30) rotatably arranged in a second working sub-chamber of the working chamber and cooperating with the first rotor (see Figures 2 and 4a-4h); and 
a ventilation channel (54a, 54b) formed in the housing (see Figures 1 and 3, which shows the ventilation channels formed in the housing (16)) and in fluid communication with the working chamber via a ventilation channel opening for the temporally limited introduction of ambient fluid into the working chamber from outside the housing (see Figures 4a-4h, which shows that the ventilation channel opening is temporally limiting introduction of the ambient fluid due to being covered by one of the rotors, where rotor (30) covers (54a) (see Figure 4c) and rotor (32) covers (54b) see Figures 4a, 4e, and 4h, where (54a) and (54b) are supplied ambient fluid from outside the housing (see Column 2, lines 58-67), the ventilation channel opening open at least in sections in a compression phase (see Figures 4b-4d, and 4h-4g).  
Regarding claim 2, GARCZORZ discloses:  the rotary piston engine (compressor/pump/blower) comprises a single stage rotary piston engine (compressor/pump/blower) (see Figures 1 and 2, which discloses a single stage rotary piston pump).  
Regarding claim 3, GARCZORZ discloses:  the ventilation channel opening is controllable via the first rotor (see Figures 4a-4h, where the ventilation channel opening (54b) is controllable via the first rotor (32).  It is noted that the first and second rotors can be switched around since there are no specific limitations that further limit the first rotor from the second rotor, where when the first rotor is (30) than the ventilation channel opening (54a) is controlled by the first rotor).  
Regarding claim 4, GARCZORZ discloses:  the first rotor and the second rotor, prior to the compression phase, are configured to limit a common working space in the working chamber in a common working-space phase (see Figures 4a, 4e, and 4h, which shows a common working-space that is connected to (50)), wherein the ventilation channel opening is closable by the first rotor in the common working-space phase (see Figures 4a, 4e, and 4h, which shows where the first rotor (32) closes the ventilation channel opening (54b)).  
Regarding claim 5, GARCZORZ discloses:  in the common working-space phase, the pressure connection is configured to be separated from the common working space by at least one of the first rotor or the second rotor (see Figures 4a, 4e, and 4h).  
Regarding claim 6, GARCZORZ discloses:  in the common working-space phase, a dead space between the first rotor and the second rotor is configured to be spatially separate in relation to the common working space (see Figures 4a, 4e, and 4h, which shows that there is a dead space between the first and second rotors that is spatially separate in relation to the common working spaces, but it is connected to the discharge (52)).  
Regarding claim 7, GARCZORZ discloses:  the pressure connection is configured to be closed in the compression phase (see Figures 4d and 4f, which shows that the pressure connection is closed in the compression phase).  
Regarding claim 8, GARCZORZ discloses:  the ventilation channel opening is configured to be closed by the first rotor in a pushing-out phase (see Figures 4a, 4e, and 4h, which shows the first rotor (32), which are considered the pushing-out phase).  
Regarding claim 9, GARCZORZ discloses:  the pressure connection is configured to be at least partially open in the pushing-out phase (see Figures 4a, 4e, and 4h).  
Regarding claim 10, GARCZORZ discloses:  the ventilation channel opening is configured to be open prior to opening of the pressure connection (see Figures 4d-4g, which shows that the ventilation channel opening (54b) is open prior to opening the pressure connection (52)).  
Regarding claim 11, GARCZORZ discloses:  the ventilation channel opening is arranged in a pressure region of the rotary piston engine (compressor/pump/blower) (see Figures 4a-4h, which shows that the ventilation channel opening is arranged in a pressure region of the rotary piston compressor/pump/blower, since it is disconnected from the suction/inlet (50)).  
Regarding claim 12, GARCZORZ discloses:  the ventilation channel opening is arranged alongside a pressure connection opening (the terminology of “arranged alongside a pressure connection opening” is broadly interpreted, where the location of (54b) to (52) is considered to be “arranged alongside a pressure connection, see Figure 3), arranged in the working chamber, of the pressure connection (see Figures 4a-4h, which shows that the working chamber is the same for the pressure connection (52) and the ventilation channel opening (54b)).  
Regarding claim 13, GARCZORZ discloses:  the ventilation channel opening opens out into the working chamber at a distance from a dead space between the first rotor and the second rotor (see Figures 4a-4h).  
Regarding claim 15, GARCZORZ discloses:  the ventilation channel is arranged in a first end part of the housing (16), and wherein the housing comprises a bearing plate ((16, 10, 12) can all be considered as a bearing plate, (10, 12) both contain bearings (see Figure 1) and (16) receives the shafts, and therefore, also is considered to be a bearing plate, see Figures 1 and 3).  
Regarding claim 17, GARCZORZ discloses:  a rotary piston compressor/pump/blower (see Abstract), comprising: 
a housing (10, 12, 14, 16) defining a working chamber (18) ((18) is located in housing section (14), see Figures 1 and 2); 
an intake connection (the socket (42) forms the suction port and connects with recess (50) to provide fluid to the working chamber) in fluid communication with the working chamber for furnishing fluid to the working chamber (see Figures 1, 3, and 4a-4h, Column 2, lines 58-67); 
a pressure connection (the pressure connection is (44) that connects with recess (52) in the housing (16)) in fluid communication with the working chamber for guiding the fluid out of the working chamber (see Figures 1, 3, and 4a-4h, Column 2, lines 58-67); 
a rotor assembly including 
a first rotor (32) rotatably arranged in a first working sub-chamber of the working chamber (see Figures 2 and 4a-4h, Column 2, lines 41-57), and 
a second rotor (30) rotatably arranged in a second working sub-chamber of the working chamber and cooperating with the first rotor (see Figures 2 and 4a-4h); and 
a ventilation channel (54a, 54b) formed in the housing (see Figures 1 and 3, which shows the ventilation channels formed in the housing (16)) and in fluid communication with the working chamber via a ventilation channel opening for the temporally limited introduction of ambient fluid into the working chamber from outside the housing (see Figures 4a-4h, which shows that the ventilation channel opening is temporally limiting introduction of the ambient fluid due to being covered by one of the rotors, where rotor (30) covers (54a) (see Figure 4c) and rotor (32) covers (54b) see Figures 4a, 4e, and 4h, where (54a) and (54b) are supplied ambient fluid from outside the housing (see Column 2, lines 58-67), and that the ventilation opening is open at least in sections of the compression phase (see Figures 4b-4d, and 4h-4g), and the ventilation channel opening closed by the first rotor in a pushing-out phase (see Figures 4a, 4e, and 4h).  
Regarding claim 18, GARCZORZ discloses: a rotary piston compressor/pump/blower (see Abstract), comprising: 
a housing (10, 12, 14, 16) defining a working chamber (18) ((18) is located in housing section (14), see Figures 1 and 2); 
an intake connection (the socket (42) forms the suction port and connects with recess (50) to provide fluid to the working chamber) in fluid communication with the working chamber for furnishing fluid to the working chamber (see Figures 1, 3, and 4a-4h, Column 2, lines 58-67); 
a pressure connection (the pressure connection is (44) that connects with recess (52) in the housing (16)) in fluid communication with the working chamber for guiding the fluid out of the working chamber (see Figures 1, 3, and 4a-4h, Column 2, lines 58-67); 
a rotor assembly including 
a first rotor (32) rotatably arranged in a first working sub-chamber of the working chamber (see Figures 2 and 4a-4h, Column 2, lines 41-57), and 
a second rotor (30) rotatably arranged in a second working sub-chamber of the working chamber and cooperating with the first rotor (see Figures 2 and 4a-4h); and 
a ventilation channel (54a, 54b) formed in the housing (see Figures 1 and 3, which shows the ventilation channels formed in the housing (16)) and in fluid communication with the working chamber via a ventilation channel opening for the temporally limited introduction of ambient fluid into the working chamber from outside the housing, the ventilation channel opening open at least in sections in a compression phase (see Figures 4a-4h, which shows that the ventilation channel opening is temporally limiting introduction of the ambient fluid due to being covered by one of the rotors, where rotor (30) covers (54a) (see Figure 4c) and rotor (32) covers (54b) see Figures 4a, 4e, and 4h, where (54a) and (54b) are supplied ambient fluid from outside the housing (see Column 2, lines 58-67), and that the ventilation opening is open at least in sections of the compression phase (see Figures 4b-4d, and 4h-4g), and the ventilation channel opening closed by the first rotor in a pushing-out phase (see Figures 4a, 4e, and 4h),  
 wherein the first rotor and the second rotor, prior to the compression phase, are configured to limit a common working space in the working chamber in a common working-space phase (see Figures 4a, 4e, and 4h, which shows a common working space that is connected with (50)), wherein the ventilation channel opening is closable by the first rotor and dead space between the first rotor and the second rotor is spatially separate in relation to the common working space in the common working-space phase (see Figures 4a, 4e, and 4h, which shows that there is a dead space between the first and second rotors that is spatially separate in relation to the common working spaces, but it is connected to the discharge (52), the area that is between the first and second rotors is considered dead space).
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASEBE (Japanese Patent Publication JP 2016-148281A, a machine translation is provided in the PTO-892 Notice of References Cited and is utilized in the rejection below).
Regarding claim 1, HASEBE discloses:  a rotary piston compressor/pump/blower (see Abstract), comprising: 
a housing (see Figures 1-5, 7, 10, and 11, which shows a housing surrounding the rotary piston compressor/pump/blower) defining a working chamber (see Figures 12-23, which shows a working chamber with a first and second rotor (12A, 12B)); 
an intake connection (21) in fluid communication with the working chamber for furnishing fluid to the working chamber (see Figures 6 and 12-23, ¶0018); 
a pressure connection (22) in fluid communication with the working chamber for guiding the fluid out of the working chamber (see Figures 6 and 12-23, ¶0018); 
a rotor assembly including 
a first rotor (12B) rotatably arranged in a first working sub-chamber of the working chamber (see Figures 12-23), and 
a second rotor (12A) rotatably arranged in a second working sub-chamber of the working chamber and cooperating with the first rotor (see Figures 12-23); and 
a ventilation channel (25B, 25A) formed in the housing (see Figure 6, which shows the ventilation channels formed in the housing (30)) and in fluid communication with the working chamber via a ventilation channel opening for the temporally limited introduction of ambient fluid into the working chamber from outside the housing (see Figures 12-23, where in Figures 14, 15, and 16, the ventilation channel opening limits introduction of ambient fluid into the working chamber from outside the housing, it is noted that the ventilation channels are connected to an air filter (51) that sucks in air from outside the housing, see ¶0023), the ventilation channel opening open at least in sections in a compression phase (see Figures 12, 13, and 17-23, which shows that the ventilation channel opening is open during compression phase).  
Regarding claim 14, HASEBE discloses:  the ventilation channel opening is configured to be completely closed by the first rotor during closure of a dead space between the first rotor and the second rotor (see Figures 14-16, which shows that the dead space between the first and second rotor is closed). 
Response to Arguments
	Applicant’s arguments with respect to claims 1-15 and 17-18 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendment.  The Examiner has addressed the newly amended claim limitations above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746